UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1958


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Plaintiff – Appellant,

           v.

WOMBLE CARLYLE SANDRIDGE & RICE, LLP,

                Defendant – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00046-CCE-LPA)


Argued:   May 13, 2015                     Decided:   June 26, 2015


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Susan L.P. Starr, U.S. EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Washington, D.C., for Appellant. Jill S. Stricklin,
CONSTANGY, BROOKS & SMITH, LLP, Winston-Salem, North Carolina,
for Appellee.     ON BRIEF: P. David Lopez, General Counsel,
Carolyn L. Wheeler, Acting Associate General Counsel, Lorraine
C. Davis, Assistant General Counsel, Office of General Counsel,
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C.,
for Appellant.    W.R. Loftis, Jr., CONSTANGY, BROOKS & SMITH,
LLP, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      The     Equal    Employment        Opportunity       Commission          (“EEOC”)

appeals the district court’s grant of summary judgment in favor

of Womble Carlyle Sandridge & Rice, LLP (“Womble Carlyle”) on

the   EEOC’s     claim     under       Title     I    of   the    Americans       with

Disabilities Act (“ADA”).          For the following reasons, we affirm.



                                         I.

                                         A.

      Womble    Carlyle     is     a   full    service,        business    law    firm

comprised of over 500 lawyers in 14 offices.                    The Winston-Salem,

North Carolina, location is composed of a main office, at One

West Fourth Street, and two satellite buildings, Liberty Plaza

and Winston Tower.

      Among    other     staff,    the    firm       employs    about     15   Support

Services Assistants (“SSAs”), who have the following duties:

      to provide basic, entry-level operating functions,
      such as operating high-volume copy and scanning
      machines and performing associated tasks, shipping and
      receiving products and supplies, handling incoming and
      outgoing mail and other correspondence, handling basic
      maintenance and repair of copiers, making offsite
      pick-ups    and    deliveries,  responding    to    and
      coordinating   service   calls, as  well   as   binding
      documents, conducting quality control checks on work
      done in the Support Services Center, performing basic
      housekeeping/hospitality functions, working in the
      internal message center, and performing other duties
      as assigned.



                                          2
J.A. 34–35.      Many of these functions require heavy lifting, and

the performance of any of the listed functions may be required

during any given shift.               As one SSA explained in her deposition,

“We    basically     do    whatever      they      need   us    to   do.”       J.A.     350.

During   a   typical       shift,      many   SSAs     are     present,     which    allows

those employees to share and divide tasks based on availability.

However, SSAs are also required to work shifts alone, either on

Saturdays    based     on    a   rotating         schedule,     or   at   the    satellite

buildings.

       Charlesetta Jennings, the complainant, began work at the

firm as an SSA in April 2000.                 She worked primarily in the copy

room, where she copied, scanned, and printed documents.                             But she

also   performed     other       tasks,    such      as   delivering      mail    to     each

floor (“floor runs”) of the One West Fourth Street location,

assisting     with        express-delivery           shipments,      filling        in    for

receptionists during their breaks and vacations, and handling

the range of tasks that arose during her shifts on Saturdays or

at Liberty Plaza and Winston Tower.

       In July 2008, Jennings was diagnosed with breast cancer.

She had surgery the next month and, after taking a short leave

of    absence,   returned        to    work     in   September       2008.       She     took

intermittent       leave     while       undergoing       chemotherapy          treatments

until January 2009.



                                              3
     In November 2009, Jennings noticed tenderness and swelling

in her left arm.   Doctors diagnosed Jennings with lymphedema, a

condition caused by breast cancer treatment and which affects

the circulatory and immune systems.      It is triggered by heavy

lifting.   Following the diagnosis, although her work sometimes

required lifting heavy items such as packages or boxes of paper,

Jennings devised alternate methods for accomplishing those tasks

and was able to avoid further injury for about seven months. 1

     Unfortunately, in June 2010, Jennings suffered an injury at

work due to unavoidable heavy lifting.    She was working alone at

Liberty Plaza and, in order to prepare a shipment, “had to tape

up and move about 14 boxes ranging in weight from 32 to 38

pounds each in addition to moving some paper boxes weighing 50

pounds each from one location to another.”   J.A. 76.   Because of

the location of the scale used to weigh the boxes, Jennings was

not able to use any of the alternate methods she had used at

other times to avoid the heavy lifting.    This undertaking caused



     1 For example, in order to move multiple boxes of paper
using a hand cart, instead of lifting each box and placing it on
the cart, Jennings would slide the first box onto the cart, then
wheel the cart to the next box, which was stacked high enough
for her to slide it onto the cart as well. And to prepare heavy
shipments, instead of filling a box and then lifting it onto the
scale, Jennings would put the empty box on the scale, add the
contents to be shipped a bit at a time, slide it off of the
scale, tape it up, slide it onto a chair, and then roll the
chair to where the package needed to be left for shipment.


                                4
pain and swelling in her left arm.               Jennings missed the next two

days of work.        She returned on the third day after the injury,

but had to leave early because, while working alone at Winston

Tower, she had to move some FedEx boxes weighing between 10 and

30   pounds,   and     she   “could   feel . . .      the     soreness   in   [her]

shoulder.”     J.A. 228.

      After the incidents, Jennings submitted a doctor’s note to

Womble Carlyle that stated that, due to the risk of lymphedema,

she could not lift more than 10 pounds.                    After learning of the

lifting restriction, Womble Carlyle’s Office Manager and Support

Services     Manager    conferred     to       determine    what   SSA   functions

Jennings could and could not perform.                They determined that she

was unable to perform the following functions:

      •   working alone at Liberty Plaza or Winston Tower
      •   working alone on Saturdays
      •   copying and scanning documents without assistance
      •   managing supplies
      •   setting up conference rooms
      •   loading or unloading trucks
      •   delivering or picking up packages offsite
      •   delivering to, or picking up mail or packages from,
          the post office or offices within the Womble Carlyle
          buildings
      •   delivering and receiving packages on an express
          basis
      •   assisting with office moves for attorneys or other
          personnel
      •   performing hospitality and housekeeping tasks
      •   managing files




                                           5
J.A. 39–43.       By contrast, the managers determined that Jennings,

lifting restriction notwithstanding, could perform the following

functions:

      • copying and scanning documents with assistance
      • delivering confidential light-weight envelopes
        within the firm
      • performing quality checks (e.g., making sure copies
        matched originals)
      • filling in for receptionists on breaks or out of the
        office

J.A. 45–46.        By Jennings’s account, she was also able to copy

and     scan     documents    without     assistance      and     prepare    heavy

shipments using her alternate work methods.

      Womble      Carlyle    accommodated       Jennings’s   10-pound       lifting

restriction for about six months by assigning her light-duty

work.     For example, between August 2010 and November 2010, she

was able to spend approximately one-third of her working hours

on a large scanning project.             Even though the boxes containing

the documents to be scanned weighed between 30 and 50 pounds,

she was able to avoid lifting over 10 pounds by using modified

work methods.          See J.A. 273–74.       In addition to working on the

scanning project during this time, Jennings also filled in for

receptionists who were out of the office; delivered small items

within    the    building;    performed       quality   checks,   book    binding,

print jobs, and Bates stamping; sorted mail; sent faxes; and

assisted        with    light-weight      express-delivery        packages       and

workspace       clean-up.     Tasks     she    had   performed    prior     to   her

                                         6
injury, but which she did not do during this time, included

making     floor    runs,    assisting          with   express-delivery        packages

weighing more than 10 pounds, and filling in at the satellite

buildings.

     Jennings’s      supervisors       testified        that   after     the   scanning

project was complete, she was often idle at work because of her

limitations.       One supervisor estimated that she worked no more

than 20% of each day.            Jennings, by contrast, testified that the

reduction in work after the scanning project was “[n]o more than

normal,” and was instead the result of the unpredictable daily

workload.    J.A. 278–79.

     On February 1, 2011, Jennings provided Womble Carlyle with

an updated doctor’s note stating that she could lift up to 20

pounds.     Both Jennings’s and Womble Carlyle’s understanding was

that this restriction was permanent.                     Womble Carlyle’s Office

Manager then reassessed Jennings’s capabilities, concluding that

the list of tasks she could and could not perform with a 10-

pound limit remained the same even with the 20-pound limit.                              The

Office    Manager    also        considered      whether   Womble      Carlyle      could

transfer     Jennings       to    another       job    position.         Although        she

concluded     that    Jennings       might       be    qualified    to    work      as     a

receptionist or message center operator, those positions were

already filled.



                                            7
       On February 9, 2011, the Office Manager placed Jennings on

a medical leave of absence.                   When it ran out in August 2011,

Womble Carlyle terminated her employment.

                                              B.

       Jennings    filed       charges     of       discrimination       with    the   EEOC,

alleging that Womble Carlyle violated Title I of the ADA.                                The

EEOC brought suit based on those charges in the United States

District    Court       for    the     Middle        District     of     North   Carolina.

Womble Carlyle moved for summary judgment, which the district

court granted on the ground that, at the time she was fired,

Jennings could not perform the essential functions of her job

with or without reasonable accommodation, and no reasonable jury

could find otherwise.

       First, the district court concluded that lifting more than

20 pounds was an essential function of the job.                          In so deciding,

the court relied on the SSA job description, the judgment of

Womble Carlyle’s managers, the experience of SSAs as described

through    deposition           testimony,           and    the        firm’s    proffered

consequences of removing all heavy-lifting tasks from an SSA’s

duties--namely that other SSAs would have to work harder and

longer,    and    the     overall       flexibility         of    the    team    would    be

diminished.       Citing Dropinski v. Douglas County, 298 F.3d 704

(8th    Cir.     2002),       which    held         that   an    employee’s      “specific

personal    experience         is     of   no       consequence     in    the    essential

                                                8
functions equation,” id. at 709, the court focused on the SSA

position generally, even though there were some heavy-lifting

tasks that Jennings had never been required to do.             Indeed, the

court noted that “it is undisputed that all SSAs, including Ms.

Jennings,    were    routinely   required      to   perform    some   tasks

involving    heavy   lifting   and   that    even   if   certain   SSAs   had

primary responsibility for these tasks, others were required to

fill in as needed.”       EEOC v. Womble Carlyle Sandridge & Rice,

LLP, No. 1:13–CV–46, 2014 WL 2916851, at *6 (M.D.N.C. June 26,

2014).

     Second, the district court concluded that Jennings could

not lift more than 20 pounds even with reasonable accommodation.

Even though she could get around some heavy-lifting tasks by

using modified work methods, there were too many tasks she could

not perform with modifications.       She could not:

     work at Liberty Plaza or Winston Tower, work the
     Saturday shift, deliver mail to the floors, deliver
     boxes of copy paper, pick up or deliver copy jobs
     weighing more than twenty pounds, lift or carry
     packages weighing over twenty pounds that needed to be
     shipped or mailed, move heavy furniture, or complete
     other tasks that involved or could involve lifting
     more than twenty pounds.

Id. at *7.    The court concluded that it would not be reasonable

to excuse Jennings from all those tasks “because doing so would

force Womble Carlyle to create a modified light-duty position,

which the ADA does not require.”            Id. (citing Shin v. Univ. of


                                     9
Md. Med. Sys. Corp., 369 F. App’x 472, 482 (4th Cir. 2010)).

The court also concluded that it would not be reasonable to

require     Womble    Carlyle     to     assign       one    or     more    SSAs    to    help

Jennings with all heavy-lifting tasks, as that “would in effect

reallocate essential functions, which the ADA does not require.”

Id.   (citing    Shin,      369   F.     App’x       at    482).      The    EEOC    timely

appealed.



                                          II.

       “We review the grant of summary judgment de novo, using the

same standards as applied by the district court.”                             Hartsell v.

Duplex Prods., Inc., 123 F.3d 766, 771 (4th Cir. 1997).                             Summary

judgment is appropriate only when there is no genuine issue as

to    any   material       fact   and    the     moving      party     is    entitled         to

judgment as a matter of law.              Fed. R. Civ. P. 56; Celotex Corp.

v.    Catrett,    477 U.S. 317,    322-23          (1986).      In    making       this

determination,        we     “must      review        the     record       ‘taken        as    a

whole’ . . . [and] draw all reasonable inferences in favor of

the   nonmoving      party.”       Reeves       v.    Sanderson       Plumbing      Prods.,

Inc., 530 U.S. 133, 150 (2000) (quoting Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).




                                           10
                                        III.

     On appeal, the EEOC argues that the district court erred in

granting summary judgment for Womble Carlyle because Jennings

could   perform   the     essential      functions      of    the    SSA    job   even

without reasonable accommodation.              Alternatively, it argues that

requiring other SSAs to help with tasks that involve lifting

over 20 pounds is a reasonable accommodation that would have

enabled Jennings to perform the essential functions of the job.

We disagree.      In the discussion that follows, we begin with a

brief   discussion   of    the    governing       legal      framework,     and   then

consider    (1)   whether    Jennings          could    perform      the    essential

functions of the job; and (2) if she could not, whether the EEOC

identified a reasonable accommodation that would have enabled

her to do so.

                                         A.

    Under Title I of the ADA, an employer cannot “discriminate

against a qualified individual on the basis of disability.”                         42

U.S.C. § 12112(a).        A “qualified individual” is “an individual

who, with or without reasonable accommodation, can perform the

essential    functions      of    the    employment       position         that   such

individual holds or desires.”                 Id. § 12111(8).            “[E]ssential

functions of the job[] [are] functions that bear more than a

marginal    relationship     to   the    job.”         Tyndall      v.   Nat’l    Educ.

Ctrs., Inc., 31 F.3d 209, 213 (4th Cir. 1994) (quoting Chandler

                                         11
v. City of Dallas, 2 F.3d 1385, 1393 (5th Cir. 1993)); accord 29

C.F.R. § 1630.2(n)(1).

     The plaintiff “bears the burden of demonstrating that [the

complainant] could perform the essential functions of her job.”

Tyndall, 31 F.3d at 213.               It satisfies that burden by showing

that she could perform the essential functions “with or without

reasonable     accommodation.”            42     U.S.C.   § 12111(8).             The    term

“reasonable accommodation” means “[m]odifications or adjustments

to the work environment, or to the manner or circumstances under

which the position held or desired is customarily performed,

that enable an individual with a disability . . . to perform the

essential      functions          of      that      position.”               29     C.F.R.

§ 1630.2(o)(1)(ii).               While    “reallocating         or     redistributing

nonessential, marginal job functions” is a potential reasonable

accommodation,         29     C.F.R.      pt.     1630    app.     § 1630.2(o),            an

accommodation      is       not     reasonable        under      the        ADA     if    it

“reallocate[s] essential functions,” id.; accord Shin, 369 F.

App’x at 482; see also Peters v. City of Mauston, 311 F.3d 835,

845 (7th Cir. 2002) (holding that the employee’s request that

someone   else    do    the    heavy      lifting   for   him    was    “unreasonable

because   it     [would]      require[]         another   person       to    perform      an

essential function of [the] job”).




                                            12
                                          B.

        Turning   to    the   merits   of      EEOC’s   appeal,     we    hold     that

summary judgment was appropriate because the record in this case

shows    beyond     dispute   that   (1)    Jennings    could     not    perform     an

essential function of the job; and (2) the EEOC has identified

no reasonable accommodation that would satisfy its burden to

show the contrary. 2          We discuss each of these conclusions in

turn.

                                          1.

     We     first      conclude   that,     because     the   SSA       position    is

multifaceted--requiring the ability to perform a wide variety of

tasks during any one shift--and many of those tasks could at any

time require lifting over 20 pounds, the ability to lift that

amount is an essential function of the job.                       In determining



     2 We reject the EEOC’s argument that Womble Carlyle violated
the ADA by failing to engage in an interactive process to
identify a reasonable accommodation for Jennings. “The duty to
engage in an interactive process . . . is generally triggered
when an employee communicates to his employer his disability and
his desire for an accommodation for that disability,” Wilson v.
Dollar Gen. Corp., 717 F.3d 337, 346–47 (4th Cir. 2013), and
there is no evidence in the record indicating that Jennings ever
requested an accommodation. In fact, she testified that she did
not tell anyone that she needed an accommodation before her
disability leave. J.A. 286. And even if Womble Carlyle’s duty
to engage in the interactive process was triggered, “an employer
who fails to engage in the interactive process will not be held
liable   if  the   [plaintiff]  cannot   identify  a   reasonable
accommodation that would have been possible.” Wilson, 717 F.3d
at 347. The EEOC has identified no such accommodation.


                                          13
whether a responsibility is an essential function of a job, we

look to the general components of the job rather than to the

employee’s      particular       experience.         That    an    employee       may

typically be assigned to only certain tasks of a multifaceted

job “does not necessarily mean that those tasks to which she was

not assigned are not essential.”               Phelps v. Optima Health, Inc.,

251 F.3d 21, 26 (1st Cir. 2001); see also Anderson v. Coors

Brewing Co., 181 F.3d 1171, 1175–76 (10th Cir. 1999) (holding

that   the     district       court    properly    considered      the     essential

functions of the position for which the plaintiff was hired, as

opposed   to    those    of    the    narrower    position   to    which    she   was

assigned).       Here,    it     is    undisputed    that    the    SSA    position

requires the ability to perform a wide variety of tasks.                           As

discussed above, the SSA duties are numerous and varied, see

J.A. 34–35, and as one SSA testified, “We basically do whatever

they need us to do,” J.A. 350.                   Even though Jennings worked

primarily in the copy room, she could have, at any time, been

called upon to move heavy furniture or carry heavy packages.                      As

the district court summarized, “it is undisputed that all SSAs,

including Ms. Jennings, were routinely required to perform some

tasks involving heavy lifting and that even if certain SSAs had

primary responsibility for these tasks, others were required to

fill in as needed.”       EEOC, 2014 WL 2916851, at *6.



                                          14
        In addition, it is undisputed that many SSA tasks require

lifting over 20 pounds.           Both Jennings’s own testimony and that

of other SSAs confirm this.               For example, Jennings testified

that she was, at times, assigned to help with express-delivery

packages that weighed over 20 pounds, J.A. 174; do floor runs,

which required lifting heavy mail buckets, J.A. 177–78; and work

alone    at   Liberty    Plaza,   which   involved   lifting     more   than   20

pounds, J.A. 198–99.        Indeed, it was lifting boxes weighing over

20 pounds at Liberty Plaza that caused Jennings’s injury in June

2010.     J.A. 76.      Other SSAs also testified to being called upon

to lift heavy express-delivery packages, J.A. 342-43, carry 50-

pound boxes, J.A. 363–64, and help with office moves, J.A. 366,

among other heavy-lifting tasks.

     Because so many facets of the SSA job may at any time

require lifting over 20 pounds, the ability to do so “bear[s]

more than a marginal relationship to the job,” and is thus an

essential function of the position.               Tyndall, 31 F.3d at 213.

And because Jennings was unable to lift that amount, she was

unable to perform an essential function of the job.

     The      EEOC’s    arguments   to    the   contrary   are   unpersuasive.

First, the EEOC argues that, despite Jennings’s inability to

lift more than 20 pounds, she could nevertheless perform the

essential functions of the SSA job, as evidenced by her strong

performance reviews.         In support of this contention, the EEOC

                                         15
states: “It is uncontested that Jennings performed her job at

Womble Carlyle for years, between 2008 and 2011, working at both

satellite buildings and on Saturdays, and received only good

performance     reviews           with       no        official        complaints       and     no

reprimands    and    that        she    did       this    without        lifting      more    than

twenty pounds.”        Appellant’s Br. at 19.                        The EEOC’s argument is

refuted by both the record and Jennings’s own experience.                                      Her

testimony reflects that she did lift more than 20 pounds prior

to her injury, and her alternate work methods did not prevent

her   from    having    to       lift    more          than     20    pounds    and    injuring

herself.

      Relatedly,       the       EEOC    argues          that     Jennings’s       work-around

methods enabled her to perform enough functions of the job such

that the ability to lift over 20 pounds was non-essential.                                     To

be sure, Jennings was able to devise ways to do some tasks, but

she remained unable to do many more.                          She could not work alone

at Liberty Plaza or Winston Tower or on Saturdays, assist with

office moves, deliver or pick up packages from offsite or among

any of the three Womble Carlyle buildings, set up conference

rooms,   or    any     of    a    number          of     tasks.         Thus,   even     though

Jennings’s work-around methods enabled her to perform a small

subset of the job’s responsibilities, the ability to lift over

20 pounds was inextricably tied to the vast majority of them.

Accordingly,     Jennings’s            own    experience             demonstrates     that     the

                                               16
ability to lift that amount was an essential function of the SSA

job--which she was unable to perform.                 Cf. Miller v. Ill. Dep’t

of   Corr.,   107 F.3d 483,    484-85     (7th    Cir.   1997)       (deeming    a

correctional officer unable to perform the essential functions

of the job where her legal blindness enabled her to perform only

a few administrative tasks, but prevented her from performing

any inmate control or safety functions).

                                          2.

      Because   we    conclude     that    Jennings     could   not       perform    an

essential     function      of    the   job,    she    was    not     a    qualified

individual unless the EEOC has carried its burden to show that a

reasonable accommodation would have enabled her to do so.                            We

agree with the district court that it has not.

      Excusing Jennings from all heavy lifting would not have

been a reasonable accommodation, and the EEOC does not argue to

the contrary.       Moreover, requiring assistance for all tasks that

involve lifting more than 20 pounds would reallocate essential

functions, which the ADA does not require.                    See 29 C.F.R. pt.

1630 app. § 1630.2(o).           And it is undisputed that assistance was

not always available, such as when Jennings was working alone.



                                        IV.

      We are not unsympathetic to Jennings’s situation.                      Indeed,

we admire her pluck and innovative attempts to prevent injury.

                                          17
Womble   Carlyle,    too,    appears        to   have   been   impressed   with

Jennings, describing her as “a very hard worker,” J.A. 470, with

“a positive attitude,” J.A. 510.             However, the unfortunate truth

is   that, because   of     Jennings’s      disability,    she   is   unable   to

perform an essential function of the SSA job without a serious

risk of further injury.         For that reason, the judgment of the

district court is

                                                                      AFFIRMED.




                                       18